DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The amended claim set and remarks filed on 3/15/2021 are acknowledged.
	Claims 1-9, 11-15, and 17-20 are amended.
 	Claims 10 and 16 are cancelled.
	Claims 1-9, 11-15, and 17-24 are pending.

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set 
forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 
application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.

Information Disclosure Statement
	The information disclosure statements (IDS) filed on 3/15/2021 and 3/31/2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97 

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
Claims 1-9, 11-15, and 17-24 are allowed in view of the updated search conducted, prosecution history, the amendments and remarks filed 3/15/2021, and particularly the discussion from pages 8-9 of the remarks filed 3/15/2021, wherein applicant argues that while it is reasonable to assume that reduced particle size is associated with faster dissolution, the pharmacokinetic impact of reduced particle size is not predictable. Applicant further relies on the data results from Example 2 in Tables 5 and 6 which demonstrates the behavior of jet milled ibuprofen that is subsequently blended with acetaminophen, sodium lauryl sulfate, and hydroxypropyl cellulose compared to ibuprofen co-jet milled with acetaminophen, sodium lauryl sulfate and hydroxypropyl cellulose, wherein the method of comprising jet milling of ibuprofen together in combination with acetaminophen fully dissolved within 2 minutes whereas the ibuprofen milled in the absence of acetaminophen took 10 minutes to exceed 85% dissolved.
An updated prior art search did not disclose a reference that teaches each of the limitations of the tablet, in particular comprising ibuprofen prepared by a method comprising jet milling ibuprofen together with acetaminophen and a surfactant, as recited in the instant claims. 

Therefore, the claimed invention is novel and unobvious over the prior art of record. 

Comments
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-9, 11-15, and 17-24 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/QUANGLONG N TRUONG/Examiner, Art Unit 1615